Title: To George Washington from Betty Washington Lewis, 16 September 1790
From: Lewis, Betty Washington
To: Washington, George



My dear Brother,
Sept. 16th 1790

I congratulate you on your Safe arrival at Mount Vernon, which I understand happen’d on Saturday Evening last—your Voyage to Rhode-Island I hope has been beneficial to your health—as Robert informed me the pain in your breast had not entirely left you—I have only a few days past returned from Frederick which has been of great service to my health as it was materially injured by the influenza which in this place proved

fatal in several instances, if my helth and the weather will admit I propose paying you a visit before you return to Philadelphia, If you and my Sister Washington Can make it Conveniant to Pay me a Visit it will make me extreamly happy.
There are several articles in my possession, that was left to you by my Mother which has never been sent for, thay Can be of little or no service to you, and of very great to me, I will thank you for them, if you think them worth sending for I have not a wish to Detain them.
I shall endeaver to have all the Ac[coun]ts of the Estate settled as soon as possible, and will bring them with me to Mount Vernon.
The family join me in love and good wishes for you Sister Washington, and the Majors family. I am Dear Brother your very Affectionate

Sister Betty Lewis

